Capps sued Johnson to recover a balance of $450 alleged to be due for drilling a well. Judgment was rendered in Johnson's favor. This is the second appeal of this case; former opinion appearing in 160 S.W. 1097.
Certain assignments complain of the court's general charge and the refusal of a special instruction. There is no bill of exception in the record showing compliance with chapter 59, Act of 1913, p. 113, for which reason the assignments are overruled. Railway Co. v. Wadsack, 166 S.W. 42; Insurance Co. v. Rhoderick, 164 S.W. 1067; Heath v. Huffhines,168 S.W. 974. Objection, upon trial, was made to certain testimony of Johnson, and its admission is here assigned as error.
The evidence probably falls within and was admissible under the rule laid down in McKelvey on Evidence (India Paper Edition) p. 220, § 132. In any event, its admission is not regarded as reversible error. Court of Civil Appeals rule 62a (149 S.W. x).
Affirmed.